The committee on the Returns of Yotes for Senators, to ■whom was referred the petition of Herbert L. Peck, praying that the seat now occupied in the Senate by Charles A. Reed of the first Bristol district be given to him, having heard the evidence of the parties and the arguments of their counsel, submit the following report: —
Said district is composed of the city of Taunton, and the towns of Attleborough, Easton, Mansfield, Norton, Raynham and Seekonk. The plurality of said Reed in the district upon the face of the returns was eleven votes. No claim was made at the hearing before the committee for a recount except in the towns of Mansfield and Raynham, and no evidence submitted to show a reason for such recount elsewhere. The committee were of the opinion that the evidence offered by the petitioner was not sufficient to justify them in making a recount of the vote of Raynham, and declined to do so.
[The report of the committee was accepted. — Senate Journal, 1886, p. 94.]
The evidence with regard to Mansfield, however, was of such a nature as to satisfy the committee that there was probable cause to believe that a mistake had been made in ascertaining or assuming the result of the vote for senator sufficiently large to change the result of the election.
The committee, therefor, decided to recount the vote of Mansfield for senator, and have done so with the following result: —
Herbert L. Peck,68
Charles A. Reed,154
William H. Phillips,20
The result of the original count made by the selectmen upon the day of the election was as follows : —
Herbert L. Peck,.65
Charles A. Reed,.154
William H. Phillips,.20
The change in the result determined by the recount not being sufficient to overcome Mr. Reed’s plurality, the committee recommend that the petitioner have leave to withdraw.